Citation Nr: 0208283	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  94-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1971 to July 
1974. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in August 
1996 and September 1999, but was remanded for further 
evidentiary development.  The appeal has now been returned to 
the Board for further review. 


FINDINGS OF FACT

1.  The veteran had active service from November 1971 to July 
1974, which included service in Thailand; his military 
occupational specialty was a security specialist, and he did 
not participate in combat.

2.  One of the veteran's claimed stressors is that he found 
the body of a serviceman who had committed suicide; this 
stressor has been verified. 

3.  The veteran has multiple diagnoses of PTSD from both VA 
examiners and private examiners.  

4.  The veteran's PTSD has been related to his verified 
stressor by a private psychologist and by a VA examiner.  


CONCLUSION OF LAW

PTSD was incurred due to active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.304(f) (2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) 
(to be codified as amended at 38 U.S.C. § 5102 and 5103 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed PTSD as a result 
of experiences during active service.  He states that he 
witnessed many deaths during service, including some while 
stationed in Southeast Asia.  Furthermore, the veteran argues 
that he witnessed two suicides of other servicemen.  He 
states that these traumatic events have led to the 
development of his current disability, which is manifested by 
insomnia, nightmares, hyperalertness, hypervigilance, and 
difficulties in controlling his temper.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, and an explanation of the reasons and bases for the 
denial of his claim, which also indicated what evidence was 
needed to prevail.  In addition, the veteran's claim has been 
remanded on two occasions for additional evidentiary 
development.  VA has obtained all medical records that have 
been identified by the veteran, and has afforded him two 
psychiatric examinations in conjunction with his claim.  The 
Board must conclude that the duties to notify and assist have 
been completed.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition, a link 
established by medical evidence between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
veteran and the claimed stressor is related to combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

The veteran's DD 214 shows that he had active service from 
November 1971 to July 1974.  His military occupational 
specialty was security specialist.  He was assigned to the 
4392nd Security Police Squadron, and the 388th Security Police 
Squadron.  The veteran had 11 months of foreign service.  His 
awards and decorations included the Vietnam Service Medal.  A 
review of the veteran's personnel records indicates that he 
was stationed in Korat, Thailand, from August 1973 to July 
1974.  

A review of the service medical records shows that the August 
1971 entrance examination was negative for a psychiatric 
disability.  The Report of Medical History obtained at that 
time was also negative for any relevant history.  

November 1972 records show that the veteran was referred by 
his squadron for psychological evaluation, stating that 
nerves and a family situation was causing anxiety that could 
interfere with his duty.  After evaluation, the examiner 
stated that the veteran was experiencing mild anxiety dealing 
with normal adjustment problems associated with military 
life.  No psychiatric diagnosis was warranted at that time.  

The remainder of the veteran's service medical records are 
negative for psychiatric or psychological complaints.  April 
1974 records indicate that the veteran was entering a drug 
rehabilitation program, but that an examination had found no 
psychiatric disease.  The June 1974 separation examination 
found that the psychiatric examination was normal.  On the 
Report of Medical History obtained at that time, the veteran 
answered yes to a history of frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, and 
nervous trouble of any sort.  The examiner stated that these 
were due to excessive worry, with no treatment required, no 
complaints, and no sequelae.  

Private treatment records from 1988 to 1990 show that the 
veteran was briefly hospitalized, and then underwent 
counseling.  June 1988 records include a notation to consider 
PTSD, Vietnam involved.  

The veteran was afforded a VA examination in November 1988.  
He had a history of a recent work-related injury.  His 
current complaint was major depression and a bad temper.  
When asked about precipitating events for the depression, he 
stated that things had happened at his job.  He stated that 
he had been a security guard during service, that he had 
combat experience, that he took part in the fighting, and 
that he had seen men die.  Following examination, the 
diagnoses was rule out major depression, and ruleout 
adjustment problem with severe depression.  

February 1989 records from the Social Security Administration 
include a diagnosis of PTSD as part of a psychiatric review.  
This was signed by R.M.P, a psychiatrist.  A February 1989 
report states that the veteran's secondary disability was 
PTSD.  This was also signed by R.M.P. 

A July 1989 letter from the veteran's psychologist, D.M.R., 
notes that the veteran had undergone a total of 24 outpatient 
psychotherapy sessions.  His current diagnoses were PTSD, and 
psychological factors affecting physical conditions.  In the 
opinion of the psychologist, the veteran was suffering from 
the effects of serving in Southeast Asia during the Vietnam 
era.  It was further noted that the veteran's experiences 
while employed at a prison may have led to an increase of the 
symptoms associated with the war.  

An April 1990 Social Security Administration decision signed 
by an Administrative Law Judge found that the veteran has a 
severe emotional impairment secondary to major depression, an 
adjustment reaction, and PTSD.  

A letter dated January 1991 from D.M.R. was received with the 
records dated 1988 to 1990.  He stated that the veteran's 
diagnoses were PTSD, and psychological factors affecting 
physical condition.  It was the opinion of the examiner that 
the PTSD was related to the veteran having served in 
Southeast Asia during the Vietnam era.  The psychologist 
further noted that the veteran had recently contacted him 
with complaints of depression, and asked to resume treatment.  

A March 1991 Discharge Summary is also contained in the 
claims folder.  It noted that the veteran had first been seen 
with complaints of anger and an inability to control his 
temper, which was directed at the prison where he worked.  
The initial diagnoses had been adjustment disorder, rule out 
PTSD, dysthymia, and cannabis abuse.  His problem areas 
included PTSD from the Vietnam war, depression, physical 
problems, and possible substance abuse.  The final diagnoses 
included PTSD, psychological factors affecting physical 
condition, and possible cannabis abuse.  The report was 
signed by D.M.R., as well as a board certified psychiatrist, 
a fully licensed psychologist, and a social worker.  

A November 1991 letter from a second private psychologist, 
T.S.G., states that the veteran was first seen by him in May 
1991.  He presented with symptoms of depression, 
hopelessness, anger, sadness, and loneliness, with drug 
dependence.  He also had severe mental pain, which was 
directly related to an incident that occurred while working 
with the state Department of Corrections.  He had flashbacks 
and a sense of detachment from life.  When discussing his 
career in the service, the veteran exhibited depression and 
angry responses.  The examiner further noted that the 
veteran's use of chemicals had intensified during service.  
Discussions of his time with the Department of Corrections 
caused the veteran to become agitated, defensive, and 
combative.  His body would shake, and he was unable to 
control his emotions.  The diagnoses included PTSD, polydrug 
dependency, and dysthymia.  

In an April 1992 letter, D.M.R. wrote that he had treated the 
veteran in 1988 and 1989, and had examined him in March 1992.  
The examiner noted that he had diagnosed the veteran as 
suffering from PTSD as a result of having served in the 
military.  The veteran had several symptoms associated with 
PTSD.  The traumatic experiences described by the veteran 
occurred during his service.  Although the veteran did not 
serve in combat, he saw a lot of death while in the military.  
This included witnessing two men shoot themselves on the 
firing range, having a man cut his wrist in the barracks, 
finding another man who had shot himself in the barracks, and 
witnessing a fellow serviceman who was using heroin eject 
himself from his cockpit.  He also reported seeing a number 
of civilians killed in Southeast Asia.  In summary, the 
psychologist stated that the veteran met the criteria for 
PTSD as defined in the third edition of the Diagnostic and 
Statistical Manual of Mental Disorders.  

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1993.  He noted that he was seen by a 
psychologist on one occasion during service.  This was not 
long after basic training, and before going to Southeast 
Asia.  The veteran believed that he was seen for a sleep 
disorder.  He was a security policeman in Southeast Asia.  
The veteran testified that he was not involved in combat, but 
that he did fire his weapon while on guard duty.  He added 
that his post-service treatment began in 1988.  The veteran 
and his representative noted that two different psychologists 
had reached diagnoses of PTSD.  Finally, they added that the 
veteran had experienced traumatic events during service, but 
had memory problems that prevented him from recounting all of 
them at the current time.  See Transcript.  

At a May 1993 VA PTSD examination, the veteran reported 
several traumatic events during service.  The veteran's 
memory was very poor, but he stated he witnessed a soldier 
commit suicide by shooting himself in the head on the firing 
range.  He witnessed the killing of a number of civilians in 
Vietnam, and said he killed one himself.  Finally, he stated 
that he found the body of another seviceman named Jesus, who 
had committed suicide by shooting himself in the chest.  The 
examiner stated that the veteran was very vague, distracted, 
and detached, and that he had a very poor memory for details.  
He was similarly vague about events after service, although 
his employment as a barber at a penitentiary was noted.  His 
medical history was significant for a fall down some stairs 
and injury to his back at the penitentiary.  He also had a 
significant substance abuse history, with a history of heroin 
use in service, heavy marijuana use until seven years ago, 
intermittent cocaine use that continued, and alcohol use that 
had been virtually continuous since the early 1970's.  On 
examination, the veteran stated that the death of Jesus was 
always on his mind.  Following the remainder of the 
examination, the examiner stated that although the veteran 
was quite vague about his military experiences, he felt that 
he suffered from PTSD.  This was based on the clear symptoms 
reported by the veteran, including intrusive memories and 
nightmares, hyperarousal, hypervigilance, increased startle 
response and avoidance symptoms, and some possible amnesia.  
It was further noted that the veteran's vagueness and poverty 
of memory could be due to substance abuse, although this was 
impossible to determine without abstinence on the part of the 
veteran.  The diagnoses included PTSD, alcohol abuse, and 
cocaine abuse.  

The veteran underwent a psychiatric/psychological evaluation 
by the Michigan Disability Determination Service on behalf of 
the Social Security Administration in June 1995.  He denied 
having symptoms associated with anxiety disorders.  The 
veteran had last worked in May 1988 as a barber in a prison, 
and had not been employed since a work-related accident at 
the prison.  Following the examination, the diagnoses were 
major depression, recurrent, and alcohol dependence, in 
remission.  The report was signed by a licensed psychologist.  

The veteran was afforded an additional VA PTSD examination by 
T.H., M.D., in May 1998.  The veteran's medical history was 
reviewed and extensively discussed by the examiner.  His 
symptoms were also reviewed.  The veteran reported that he 
had significant memory loss, and that he was unable to 
remember details or dates.  Therefore, he was rather vague in 
his symptomatology descriptions.  The veteran said that he 
had witnessed several suicides.  He did not see other unusual 
violence besides those suicides.  It was unclear as to how 
the suicides affected him; the veteran described his reaction 
as just believing he needed to continue what he was doing, 
and stated he did not really think about the events at the 
time they happened.  The examiner noted that the veteran had 
been seen for sleep problems in service, but the evaluation 
was unclear and did not necessarily constitute PTSD or 
anxiety symptoms.  At the time of separation, there were some 
symptoms related to sleep and night sweats.  These could have 
been anxiety related, but it was uncertain as the veteran had 
also been using heroin.  In this situation, the examiner 
believed it more likely due to drug use.  It was less likely 
to be PTSD, as the veteran did not report reacting with 
horror or helplessness to the suicides he witnessed.  The 
examiner further noted that many of the veteran's symptoms 
could be due to his personality characteristics in 
combination with substance abuse.  The report linking the 
veteran's PTSD to his job in the prison was noted, and the 
examiner opined that the veteran's PTSD was more likely 
related to his work injury than to his military service.  The 
diagnoses included PTSD, more likely a result of work-related 
injury than military service, history of polysubstance abuse 
versus dependence, a depressive disorder, and a personality 
disorder not otherwise specified.  

A July 1999 statement from a friend of the veteran's was 
received in December 1999.  The buddy notes that he served 
with the veteran, and that he was aware the veteran had 
discovered the body of a fellow serviceman named DeJesus 
after he had committed suicide.  

A letter compiling the veteran's claimed stressors was sent 
to the U.S. Armed Services Center for Research of Unit 
Records in November 1999.  The listed stressors were 1) 
witnessing a suicide on a firing range at Lakeland Air Force 
Base between November 1971 and January 1972; 2) witnessing a 
suicide attempt in which a man tried to slash his wrists at 
Lakeland Air Force Base in December 1971/January 1972; 3) the 
death by suicide of a man in an adjoining company in February 
1972; 4) while at Vandenburg Air Force Base, finding the body 
of his friend, Jesus, who committed suicide by shooting 
himself in the chest in July 1973; 5) while in Korat, 
Thailand, witnessing an airman working in the cockpit of an 
F-16 push the ejection button and eject himself through the 
hanger. 

A reply to the November 1999 request for assistance in 
verifying the veteran's stressors by the RO was received in 
April 2001 from the Director of the U.S. Armed Services 
Center for Research of Unit Records.  The reply noted that E. 
A. DeJesus died of a self-inflicted gunshot wound in February 
1973.  This man was assigned to the 4392nd Security Police 
Squadron at Vandenberg Air Force Base, California, at the 
time of his death.  

The veteran was scheduled for an additional VA examination in 
June 2001.  He failed to report.  

A VA medical opinion was obtained in November 2001.  The 
examiner was asked whether the stressor verified in April 
2001 was sufficient to change the diagnosis of the VA 
examination conducted by T.H., M.D., in May 1998.  The 
reviewer read the relevant records pertaining to 
verification, as well as the VA examination report.  The 
reviewer noted that the veteran reportedly did not react with 
horror and helplessness at the time of the suicides.  This 
reaction did not correspond with the requirements of the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) [hereinafter DSM-IV] regarding diagnoses of PTSD.  
Therefore, the one verified stressor was not sufficient to 
warrant a change in the diagnosis or opinion provided by 
T.H., M.D.

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  The Board finds that the 
veteran did not participate in combat during service.  
Although there are indications that he provided a history of 
combat exposure to examiners in the 1980s, both his more 
recent histories and his testimony have stated that he did 
not participate in combat.  Moreover, his claimed stressors 
do not involve combat.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

The Board finds that entitlement to service connection for 
PTSD is warranted.  

The April 2001 reply from the Director of the U.S. Armed 
Services Center for Research of Unit Records confirms the 
death by suicide of E. A. DeJesus due to a gunshot wound.  
The veteran has indicated through his statements that he was 
the first to find the body, and this was confirmed by the 
July 1999 buddy statement.  The Board finds that this 
constitutes a verified stressor.  

The veteran has been diagnosed as having PTSD on many 
occasions beginning in 1989 by both private and VA examiners.  
The Board notes that the veteran has memory problems, a long 
and complicated medical history, and several conflicting 
opinions regarding the etiology of his PTSD.  Several 
examiners have opined that it is more likely than not that 
the PTSD began as a result of the veteran's work experiences 
at a prison after discharge from service.  These examiners 
include the May 1998 VA examiner, as well as the VA examiner 
that rendered the November 2001 opinion.  Furthermore, the 
November 2001 opinion also stated that the verified stressor 
did not result in the veteran's PTSD.  However, the veteran's 
psychologist, D.M.R., has related the PTSD to the veteran's 
experiences in service on several occasions.  The suicide of 
DeJesus was one of the stressors specifically cited as a 
cause of the veteran's PTSD by D.M.R. in April 1992.  
Similarly, the May 1993 VA examiner discussed this stressor, 
and appears to relate the veteran's PTSD at least in part to 
his military service.  The Board finds that the evidence both 
for and against the veteran's claim is at least in equipoise.  
In such a situation, the VA shall give the benefit of the 
doubt to the veteran.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001).  Therefore, entitlement to service connection 
for PTSD is merited. 


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

